[Cite as State v. Ruffin, 2020-Ohio-5085.]

                               COURT OF APPEALS OF OHIO

                              EIGHTH APPELLATE DISTRICT
                                 COUNTY OF CUYAHOGA

STATE OF OHIO,                                     :

                 Plaintiff-Appellee,               :
                                                             Nos. 109134 and 109135
                 v.                                :

RASHDI RUFFIN,                                     :

                 Defendant-Appellant.              :


                                JOURNAL ENTRY AND OPINION

                 JUDGMENT: DISMISSED
                 RELEASED AND JOURNALIZED: October 29, 2020


          Criminal Appeal from the Cuyahoga County Court of Common Pleas
                   Case Nos. CR-18-635068-B and CR-19-637333-A


                                             Appearances:

                 Jonathan N. Garver, for appellant.


ANITA LASTER MAYS, J.:

                   In December 6, 2018, in Cuyahoga C.P. No. CR-18-635068, the

Cuyahoga County Grand Jury returned an 86-count indictment against defendant-

appellant, Rashdi Ruffin (“Ruffin”). After plea negotiations, on September 4, 2019,

Ruffin pleaded guilty to one count of engaging in a pattern of corrupt activity, a first-

degree felony, in violation of R.C. 2923.32(A)(1); 15 counts of burglary, second-

degree felonies, in violation of R.C. 2911.12(A)(2); one count of receiving stolen
property, a fourth-degree felony, in violation of R.C. 2913.51(A); 11 counts of

aggravated robbery, first-degree felonies, in violation of R.C. 2911.01(A)(1); four

counts    of   felonious   assault,   fourth-degree    felonies,   in   violation   of

R.C. 2903.11(A)(1); and five counts of having a weapon while under a disability,

third-degree felonies, in violation of R.C. 2923.13(A)(2). On October 7, 2019, the

trial court sentenced Ruffin to 33 years’ imprisonment.

               On March 5, 2019, in Cuyahoga C.P. No. CR-19-637333, Ruffin was

charged with one-count of receiving stolen property, a fourth-degree felony, in

violation of R.C. 2913.51(A). On September 4, 2019, Ruffin pleaded guilty and was

sentenced to 18-months’ imprisonment to be served consecutively to the 33-year

sentence received in Cuyahoga C.P. No. CR-18-635068.1 Before the trial court

sentenced Ruffin, he made an oral motion to withdraw his guilty pleas. The trial

court conducted a hearing on the motion and denied Ruffin’s request.

               Counsel appointed to represent Ruffin in the instant appeal has filed

a brief pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493

(1967), and requested leave to withdraw as counsel. Anders held that where, after a

conscientious examination of the case, appellate counsel is unable to find any

meritorious issues for review, then counsel should inform the court and request

permission to withdraw from the case. Id. at 744. In addition, the request must be


      1 On November 1, 2019, this court issued an order, sua sponte, directing that the
appeals in Cuyahoga C.P. No. CR-18-635068 and Cuyahoga C.P. No. CR-19-637333
proceed as consolidated appeals for briefing, hearing, and disposition.
      accompanied by a brief referring to anything in the record that might
      arguably support the appeal. A copy of counsel’s brief should be
      furnished the indigent and time allowed him to raise any points that
      he chooses; the court — not counsel — then proceeds, after a full
      examination of all the proceedings, to decide whether the case is
      wholly frivolous. If it so finds it may grant counsel’s request to
      withdraw and dismiss the appeal insofar as federal requirements are
      concerned, or proceed to a decision on the merits, if state law so
      requires. On the other hand, if it finds any of the legal points arguable
      on their merits (and therefore not frivolous) it must, prior to decision,
      afford the indigent the assistance of counsel to argue the appeal.
Id.

               Counsel offers that there are no meritorious arguments in this case,

and asks this court to permit him to withdraw. Ruffin was afforded an opportunity

to file a pro se brief in this appeal on or before April 13, 2020. As of this writing,

Ruffin has not filed a brief. After a thorough review of the record, we grant counsel’s

motion to withdraw and dismiss this appeal.

I.    Discussion of Potential Assignment of Errors

      A.     Presentence Motion to Withdraw Guilty Plea

               Counsel identified a possible assignment of error regarding the trial

court’s denial of Ruffin’s presentencing motion to withdraw his guilty pleas.

Crim.R. 32.1 reads: “A motion to withdraw a plea of guilty or no contest may be

made only before sentence is imposed or imposition of sentence is suspended * * *.”

Although “a presentence motion to withdraw a guilty plea should be freely and

liberally granted,” “a defendant does not have an absolute right to withdraw a plea

prior to sentencing.” State v. Campbell, 8th Dist. Cuyahoga No. 105488, 2018-Ohio-

681, ¶ 8, quoting State v. Xie, 62 Ohio St. 3d 521, 527, 584 N.E.2d 715 (1992). “A
mere change of heart regarding a guilty plea and the possible sentence is insufficient

justification for the withdrawal of a plea.” Id., quoting State v. Bloom, 8th Dist.

Cuyahoga No. 97535, 2012-Ohio-3805, ¶ 13.

              Additionally,

      “[e]ven though the general rule is that motions to withdraw guilty
      pleas before sentencing are to be freely allowed and treated with
      liberality, * * * still the decision thereon is within the sound discretion
      of the trial court. * * * Thus, unless it is shown that the trial court
      acted unjustly or unfairly, there is no abuse of discretion. * * * One
      who enters a guilty plea has no right to withdraw it. It is within the
      sound discretion of the trial court to determine what circumstances
      justify granting such a motion. * * *” (Citations omitted.)

Campbell at ¶ 9, quoting State v. Peterseim, 68 Ohio App. 2d 211, 213-214, 428
N.E.2d 863 (8th Dist.1980).

              In determining whether the trial court abused its discretion by

denying a defendant’s motion to withdraw a plea, we consider the following factors:

(1) whether the accused was represented by competent counsel; (2) whether the

accused was afforded a full hearing pursuant to Crim.R. 11 before he entered the

plea; (3) whether, after the motion to withdraw was filed, the accused was given a

complete and impartial hearing on the motion; and (4) whether the record reveals

that the court gave full and fair consideration to the plea-withdrawal request.

Peterseim at paragraph three of the syllabus.

              A review of the record reveals that Ruffin was represented by highly

competent counsel and that he was afforded a full hearing pursuant to Crim.R. 11

before Ruffin entered into his plea. The motion to withdraw was an oral motion to
the court. Ruffin argued that he pleaded to nine years of mandatory time, with a

sentencing range of 25 to 35 years. However, the trial court sentenced Ruffin to 33

years’ imprisonment, which is within the sentencing range of the plea agreement

made between Ruffin and the state. The trial court conducted a complete and

impartial hearing on Ruffin’s motion. Finally, reviewing the record reveals that the

trial court gave full and fair consideration to Ruffin’s plea withdrawal request before

denying his motion.

                Therefore, there is no merit to Ruffin’s motion to withdraw his guilty

pleas.

         B.    Excessive Sentencing

                Counsel also considered whether Ruffin could argue that his 33-year

sentence is excessive. R.C. 2953.08(D)(1) limits our ability to review an agreed

sentence. R.C. 2953.08(D)(1) states:

         A sentence imposed upon a defendant is not subject to review under
         this section if the sentence is authorized by law, has been
         recommended jointly by the defendant and the prosecution in the
         case, and is imposed by a sentencing judge.

                “[A] sentence that is within the authorized statutory ranges for the

offenses and comports with all mandatory sentencing provisions is authorized by

law.” State v. Grant, 2018-Ohio-1759, 111 N.E.3d 791, ¶ 23 (8th Dist.). The sentence

Ruffin received for the 37 counts he pleaded guilty to is within the authorized

statutory range. Additionally, the plea agreement entered into included a jointly

recommended prison sentence for both cases in the range of 25-35 years in prison.
“A sentence that is authorized by law and imposed within a jointly recommended

sentencing range is not subject to appellate review.” Id.

      C.     Consecutive Sentences

              Counsel identified that Ruffin could argue that the trial court failed to

make the statutory findings to sentencing him to consecutive sentences. In order to

impose consecutive sentences, the trial court must find that

      (1) consecutive sentences are necessary to protect the public from
      future crime or to punish the offender, (2) consecutive sentences are
      not disproportionate to the seriousness of the offender’s conduct and
      to the danger the offender poses to the public and (3) at least one of
      the following applies:

           (a) The offender committed one or more of the multiple offenses
           while the offender was awaiting trial or sentencing, was under a
           sanction imposed pursuant to section 2929.16, 2929.17, or
           2929.18 of the Revised Code, or was under postrelease control for
           a prior offense.

           (b) At least two of the multiple offenses were committed as part
           of one or more courses of conduct, and the harm caused by two
           or more of the multiple offenses so committed was so great or
           unusual that no single prison term for any of the offenses
           committed as part of any of the courses of conduct adequately
           reflects the seriousness of the offender’s conduct.

           (c) The offender’s history of criminal conduct demonstrates that
           consecutive sentences are necessary to protect the public from
           future crime by the offender.

R.C. 2929.14(C)(4).

              At sentencing, the trial court stated, “I also find that a consecutive

prison sentence is necessary to protect the community and to punish you, and it’s
not disproportionate, and I find that the harm was so great or unusual that a single

term does not adequately reflect the seriousness of your conduct.” (Tr. 234.)

      When imposing consecutive sentences, the trial court is not required
      to give a “talismanic incantation of the words of the statute.” State v.
      Bonnell, 140 Ohio St. 3d 209, 2014-Ohio-3177, 16 N.E.3d 659, ¶ 37.
      “[A]s long as the reviewing court can discern that the trial court
      engaged in the correct analysis and can determine that the record
      contains evidence to support the findings, consecutive sentences
      should be upheld.” Id. at ¶ 29; see also State v. Thomas, 8th Dist.
      Cuyahoga No. 102976, 2016-Ohio-1221, ¶ 16 (“the trial court’s failure
      to employ the exact wording of the statute does not mean that the
      appropriate analysis is not otherwise reflected in the transcript or that
      the necessary finding has not been satisfied”). When considering
      whether the trial court has made the requisite findings, we must view
      the trial court’s statements on the record “in their entirety.” See, e.g.,
      State v. Blevins, 2017-Ohio-4444, 93 N.E.3d 246, ¶ 21, 23 (8th Dist.).

State v. Hicks, 8th Dist. Cuyahoga No. 107055, 2019-Ohio-870, ¶ 12.

              From the record, there is sufficient evidence to support the trial

court’s findings, and sentence Ruffin to consecutive sentences. However, “a trial

court is not required to make the consecutive sentence findings mandated by

R.C. 2929.14(C)(4) when a defendant is being sentenced as part of a negotiated plea

agreement which includes an agreed sentence.” State v. Pulliam, 4th Dist. Scioto

No. 14CA3609, 2015-Ohio-759, ¶ 12. (Internal citations omitted.) See, e.g., State v.

Williams, 8th Dist. Cuyahoga No. 109091, 2020-Ohio-4467, ¶ 43 (where

defendant’s sentence was imposed pursuant to a joint recommendation, appellate

court does not need to discuss or analyze whether the trial court made the

consecutive sentencing findings in order to determine that the defendant’s sentence

was authorized by law).
      D.     Cruel and Unusual Punishment

              Finally, counsel considered whether Ruffin’s punishment could be

considered cruel and unusual because Ruffin is 19 years old.

      ““‘[A] sentence does not violate the constitutional prohibition against
      cruel and unusual punishment if it is not so greatly disproportionate
      to the offense as to “shock the sense of justice of the community.’””
      State v. Barnes, 136 Ohio App. 3d 430, 434, 736 N.E.2d 958 (2000),
      quoting State v. Chaffin, 30 Ohio St. 2d 13, 17, 282 N.E.2d 46 (1972);
      State v. O’Shannon, 44 Ohio App. 3d 197, 542 N.E.2d 693 (1988). As
      an appellate court, we must give deference to the General Assembly
      because they have broad authority in determining the punishments
      for crimes. Solem v. Helm, 463 U.S. 277, 290, 103 S. Ct. 3001, 77
L. Ed. 2d 637. We must also give deference to the trial court’s
      discretion in sentencing convicted defendants. Id.

State v. Johnson, 8th Dist. Cuyahoga No. 93004, 2010-Ohio-2214, ¶ 19.

              The record reveals that Ruffin committed these crimes when he was

an adult, not a juvenile. Additionally, he pleaded guilty to 38 counts, consisting of

numerous first-, second-, third-, and fourth-degree felonies. The sentence was

agreed upon between the state and Ruffin. Therefore, the sentence does not violate

the constitutional prohibition against cruel and unusual punishment.

              As required by Anders, this court has completed a full examination of

all the proceedings. We conclude that there are no arguable legal points on the

merits of this matter. We determine that this appeal is wholly frivolous pursuant to

Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493.

              Counsel’s request to withdraw is granted and we dismiss this appeal.

              Judgment is dismissed.

      It is ordered that appellee recover from appellant costs herein taxed.
      A certified copy of this entry shall constitute the mandate pursuant to

Rule 27 of the Rules of Appellate Procedure.



________________________________
ANITA LASTER MAYS, JUDGE

MARY EILEEN KILBANE, J., CONCURS;
SEAN C. GALLAGHER, P.J., DISSENTS WITH SEPARATE OPINION


SEAN C. GALLAGHER, P.J., DISSENTING:

              I respectfully dissent. I do not believe that permitting appointed

counsel to withdraw from the case serves the fundamental interest in ensuring that

all defendants have access to legal counsel throughout the entire criminal process. I

share the belief that this district should eliminate the Anders procedure based on

the reasoning set forth in the dissenting opinion in State v. Sims, 2019-Ohio-4975,

149 N.E.3d 1143, ¶ 37 (8th Dist.) (Boyle, J., dissenting), and for a more practical

reason exemplified by the current case. A motion to withdraw as appointed counsel

accompanied by an Anders brief is meant to alleviate the ethical conundrum created

by the pressures imposed on appointed counsel to present nonfrivolous arguments

as weighed against the obligation to provide zealous advocacy. Anders v. California,

386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967). As a whole, courts have lost

sight of the intent behind Anders, and have essentially granted leave to withdraw

based on the conclusion that there is no merit to the proposed argument, instead of

the extraordinary standard that any argument would be “wholly frivolous” under
Anders at 744. Majority Opinion, ¶ 3; State v. Williams, 8th Dist. Cuyahoga No.

108724, 2020-Ohio-3802, ¶ 4 (finding reasonable grounds for the defendant’s pro

se briefing filed following notice of his counsel’s intent to withdraw, but permitting

counsel to withdraw as counsel based on the Anders standard); State v. Taylor, 8th

Dist. Cuyahoga No. 108200, 2020-Ohio-909, ¶ 7 (granting leave to withdraw based

on the arguments presented being meritless); State v. Lariche, 8th Dist. Cuyahoga

No. 108512, 2020-Ohio-804, ¶ 15 (finding no merit to the potential argument

presented in the motion to withdraw).

              Issues are capable of being missed through the watered-down version

of the Anders procedures without appellate intervention.          See, e.g., State v.

Underwood, 124 Ohio St. 3d 365, 2010-Ohio-1, 922 N.E.2d 923, ¶ 7 (the court of

appeals conducted an independent review of the record to determine that a

meritorious issue existed warranting full briefing); State v. Gilbert, 143 Ohio St. 3d
150, 2014-Ohio-4562, 35 N.E.3d 493, ¶ 25; see also State v. Upkins, 154 Ohio St. 3d
30, 2018-Ohio-1812, ___ N.E.3d ___, ¶ 19 (Fischer, J., dissenting) (string citing

decisions in which an Anders brief was filed and rejected by the appellate court).

Although this could be viewed as successful application of the Anders review, such

intervention comes at a cost. Once the appellate panel intercedes by declaring the

existence of nonfrivolous issues contrary to the defendant’s own attorney’s

recommendation, the appellate court essentially acts as an advocate for the then

unrepresented defendant. The panel must then proceed to address the merits of the

very argument it first identified. It should not be up to the judiciary to advocate on
behalf of a defendant to ensure that the defendant’s rights are secured. Our system

of justice is an adversarial process, in which the judiciary is the impartial arbiter of

the arguments presented. This version of the Anders process has proven itself to be

flawed. Upkins at ¶ 19.

               And moreover, the matter at hand exemplifies the futility of Anders

when applied in such a broad fashion. Every potential argument presented by

counsel in this case has been addressed on its merits by other panels from this

district, and the majority uses that catalogue of discussions as the foundation of its

own analysis. Nothing distinguishes the current matter from any other case, yet we

have permitted Ruffin’s counsel to argue against his own client to reach the

conclusion that is mandated by Anders — that each argument would be wholly

frivolous if addressed on the merits. I have no doubt that such a declaration will be

short lived and this court will address the very same arguments based on similar

facts in the future. I find this outcome both irreconcilable and detrimental to the

public’s perception of the criminal justice system.

               As the majority concludes, there is no merit to any of the potential

arguments advanced, so had counsel simply presented the arguments as assigned

errors rather than potential arguments that he concludes are without merit, this case

would very well have ended in the same fashion — the conviction would be affirmed.

This, however, is not simply a matter of semantics. In permitting counsel to frame

this as a withdrawal case, Ruffin has no legal representation and the appeal is

dismissed despite the fact that the majority’s discussion could have easily been
mistaken for a discussion on the merits. If we are being true to Anders in declaring

that the potential arguments are wholly frivolous, and thus counsel is ethically

prohibited from presenting the arguments, then that conclusion should bear on our

review of future arguments. Because it will not, I see no reason of taking the

extraordinary step of permitting counsel to withdraw in this case to leave the

defendant to fend for himself.

              For this reason and those articulated in the dissenting opinion in

Sims, I dissent. I would deny the motion and require full briefing in this case with

an express declaration that this court will not accept motions from appointed

counsel to withdraw from an appeal.